Citation Nr: 0010000	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  96-25 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for folliculitis with 
tinea cruris, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

INTRODUCTION

The veteran had verified active duty from December 1963 to 
October 1966.  The dates of several months of prior active 
service noted on his report of separation have not been 
verified.  

The present appeal presents the issue of entitlement to a 
rating in excess of 10 percent for the period from the 
effective date of the grant of service connection for the 
veteran's skin disability, or July 13, 1988.  The Board of 
Veterans' Appeals (the Board) remanded the case in March 1998 
to obtain additional information.  After additional 
information was received, the regional office denied the 
veteran's claim for an increased rating.  The case was then 
returned to the Board.


FINDINGS OF FACT

1.  The regional office has obtained all relevant information 
necessary for an equitable disposition of the veteran's 
claim.

2.  The veteran's skin disability is subject to exacerbations 
and remissions, and during periods of exacerbation, 
manifestations include excoriations, itching, and papules on 
the groin, back, chest, face, and scalp.

3.  The skin disability is not manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a skin 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.118, 
Diagnostic Code 7806 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he has a chronic and 
constant skin condition that causes constant itching and 
extensive lesions, and that he meets the criteria for a 30 
percent evaluation for this disability.

I.  Background.

The service medical records show that the veteran was treated 
for a rash and fungal infection involving the groin, arms, 
and legs on several occasions during service.  Department of 
Veterans Affairs (VA) outpatient treatment reports for the 
period between 1979 and 1987 show that the veteran complained 
that his skin condition was subject to exacerbations and 
remissions, and that it was worse in summer.  Outpatient 
treatment reports indicate that the condition mostly cleared 
with treatment with ointments.

On a VA examination in September 1988, the veteran indicated 
that he had received treatment at a VA medical facility for a 
skin condition in the groin area, and that the cream that was 
prescribed only provided temporary relief.  He indicated that 
a skin rash appeared over his pelvis, groin, and lower back, 
and that his symptoms included pain due to a burning 
sensation, itching, and scratching.  He reported that he was 
self-employed in his own asphalt and sealing business.

On physical examination, there was brown skin discoloration 
with scratch marks and fine scaling over the inguinal region.  
The diagnoses included history of mycotic infection of the 
axilla, pubic, and inguinal regions, medically treated, with 
no residuals noted and tinea cruris with inguinal residuals, 
recurrent.

VA outpatient treatment reports for the 1990's were received, 
showing treatment for various disabilities, including 
orthopedic disabilities, diabetes mellitus, neurological 
problems, and psychological problems.

In May 1992, the veteran was evaluated at the dermatology 
clinic for a groin rash.  It was noted that he was using 
medication.  Physical examination showed mild erythema, 
hyperpigmentation, and some pustules on the groin and inner 
thigh, with excoriations.  In March 1992, during a home visit 
from a nurse, the veteran mentioned that he had a groin rash, 
but he was reluctant to show visiting nurses.  

On a VA examination in July 1992, the veteran reported that 
he was a truckdriver.  On physical examination, there was 
some erythema in the inguinal area, with no exudation or 
oozing.

VA outpatient treatment reports for 1991 and 1993 fail to 
show any findings or complaints relating to the skin 
condition.

In February 1994, it was mentioned that he was receiving 
medication for folliculitis, and he was requested to 
discontinue this medication because of some gastrointestinal 
complaints.  In a letter in May 1994, the veteran complained 
that he was having increasing problems with a skin condition, 
with manifestations on the groin, chest, back, neck and 
shoulders, and that this skin condition "comes and goes."  In 
November 1994, the veteran's diagnoses included a groin rash 
and folliculitis for which he was receiving medication.

Statements were received from persons who knew the veteran, 
indicating that the veteran had had a skin problem beginning 
in May 1970.

VA outpatient treatment reports for 1995 show several entries 
relating to treatment for the skin condition.  In January 
1995, there were mild inflammatory papules, with minimal 
redness and scaling in the groin folds.  In February 1995, it 
was again noted that the veteran had some erythematous 
papules over the groin area, with mild erythema over the 
scrotum.  It was felt that there was some improvement in his 
condition.  In June 1995, he was still receiving treatment 
for the skin condition.  In July 1995, it was noted that 
physical examination showed some erythema-type papules on the 
back and in the groin area.  In August 1995, he still had 
some lesions.  In October 1995, physical examination showed 
scattered red papules on the back, and several excoriated 
papules on the face.  There was also a small pustule on the 
penis.  The diagnosis was folliculitis, improving, and tinea 
cruris.  In November 1995, there were some erythematous 
papules on the torso, with negative involvement of the groin 
and penis.  It was felt that the folliculitis was improving 
with medication.

On a VA examination in December 1995, the veteran reported 
that he had been unemployed for two years because of a back 
and leg problem.  He reported that he had a skin condition 
that "comes and goes."  He noted that he received powders 
and creams for the skin condition, along with Tetracycline 
for the folliculitis.  On physical examination, there were 
multiple erythematous macular papular lesions, some with 
purulent secretions around the anterior thorax.  There were 
no nervous manifestations, and no lesions on the arms and 
legs.  There was some minimal erythema in the groin area.

VA outpatient treatment reports for 1996 show that in May 
1996 there were scattered papules in the hair follicles of 
the nape of the neck, and some hyperpigmented erythematous 
plaques on the inner thighs.  In August 1996, physical 
examination showed some scaling in the groin and no 
involvement of the back.  The diagnosis was folliculitis, 
resolved, with tinea cruris.

At a hearing at the regional office in August 1996 relating 
to the question of an effective date for the grant of service 
connection for the skin condition, the veteran stated that he 
had constant itching and lesions from the skin condition.

VA outpatient treatment reports for the remainder of 1996, 
1997, and 1998 were received.  In December 1996, the veteran 
complained that he had had an outbreak of the skin condition 
on his face, but that it had cleared prior to his 
appointment.  Physical examination showed erythematous 
papules on the back, but no pustules.  There were 
hyperpigmented patches and mild erythema in the inguinal 
folds.  In June 1997, there were lichenified, excoriated 
plaques in the groin area.  In September 1997, the veteran 
complained of eczema over the back, scalp, chest, upper 
abdomen, and groin.  Physical examination showed 
erythematous, itchy papules over the back, both armpits, 
upper abdomen, and upper arms, with evidence of scratching.  
There was also some decreased pigmentation, redness, and 
lichenified areas around the groin and both thighs.  The 
diagnosis was folliculitis, not well controlled, but with the 
veteran having difficulty complying with a medical regimen.  
The veteran was provided additional medication and 
instructions.

In March 1998, physical examination showed multiple 
follicular red papules on the trunk only.  The diagnosis was 
folliculitis, stable.  In August 1998, physical examination 
showed some excoriated papules on the face, trunk, and 
buttocks, with some excoriations on the buttocks.  The 
diagnosis was folliculitis, stable.

On a VA examination in October 1998, the veteran stated that 
he had had eczema since 1965, which "would come and go."  
He was using several medications.  He indicated that his 
condition had been about the same for the past 10 years.  On 
physical examination, there were numerous follicular papules 
on the trunk.  There were also some larger lesions on the 
buttocks.  There were some excoriations on the face.  The 
diagnosis was folliculitis/eczema, mild to moderate, and 
excoriations.  The examiner stated that he could not see any 
recent worsening of the condition from the veteran's history 
and physical examinations.

II.  Analysis.

A veteran's assertion of an increase in the severity of a 
service-connected disability constitutes a well-grounded 
claim requiring the VA to fulfill the statutory required duty 
to assist under 38 U.S.C.A. § 5107 because it is a new claim 
and not a reopened claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is satisfied that all 
necessary evidence to reach a conclusion with regard to the 
question of an increased rating for the veteran's skin 
condition has now been obtained by the regional office.  In 
this regard, the veteran's medical history and current 
clinical manifestations have been reviewed in the context of 
all applicable regulations.

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.

Unless otherwise provided, skin conditions are rated by 
comparison with the criteria for eczema set out under 
Diagnostic Code 7806.  38 C.F.R. § 4.118, note following 
Diagnostic Code 7819.

Under Diagnostic Code 7806 for eczema, a 30 percent 
evaluation will be assigned where there is constant exudation 
or itching, extensive lesions, or marked disfigurement.  A 10 
percent evaluation will be assigned where there is 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.

In this case, the extensive outpatient treatment reports and 
VA examinations between 1988 and 1998 have been reviewed to 
determine the appropriate evaluation for the veteran's skin 
disability for the period from 1988 to the present.  In 
essence, the veteran's skin condition is manifested by 
periods of exacerbations and remissions, and the veteran has 
so indicated when he states that his skin condition mostly 
"comes and goes."

The VA examinations and outpatient treatment reports for the 
late 1980's and early 1990's show that the veteran's skin 
condition was quite mild, with involvement mainly in the 
groin area.  These medical records fail to show constant 
exudation or itching, extensive lesions, or marked 
disfigurement.

The VA outpatient treatment reports for early 1995 and 1996 
showed involvement of some papules and lesions on the back, 
face, and groin, with changes of medication having some 
success, which was especially noted on the VA examination in 
December 1995 and VA outpatient treatment reports in early 
and mid-1996.  The VA examination in December 1995 showed 
some erythematous, papular lesions on the thorax, and only 
minimal erythema in the groin area.  The VA outpatient 
treatment reports for May 1996 and August 1996 showed some 
hyperpigmented erythematous plaques on the thighs, some 
papules on the neck, with some scaling in the groin, but 
resolution of the condition on the back.  In December 1996, 
there were some papules on the back again, but only some mild 
erythema and hyperpigmentation in the inguinal area.  Thus, 
while the veteran did have a period of exacerbation of some 
of his skin problems in 1995, the disability did return to a 
more mild degree with treatment in late 1995 and 1996.  These 
years also failed to demonstrate that the veteran's skin 
condition could be characterized as showing constant 
exudation or itching, extensive lesions, or marked 
disfigurement. 

The VA outpatient treatment records in mid-1997 showed that 
the veteran's condition increased in severity temporarily, 
partly due to the veteran's difficulty complying with his 
medical regimen, with the physical examination showing 
papules on an extended part of his body, including the back, 
armpits, upper abdomen, upper arms and groin.  He was given 
additional medication and instructions, and by early 1998, 
the skin condition was described as stable, with only 
multiple papules on the trunk.  

In August 1998, he again had papules on the face, trunk, and 
buttocks.  On the VA examination, the examiner indicated that 
from the veteran's history and from the physical examination 
there was no worsening of the veteran's skin condition.  
Basically, the examiner found some papules on the trunk, 
excoriations on the face, and lesions on the buttocks.  
However, the veteran again noted that the condition was 
subject to exacerbations and remissions, noting that the 
condition "comes and goes."  The various medical records for 
1997 and 1998 fail to demonstrate that there was constant 
itching or exudation, extensive lesions, or marked 
disfigurement.

Basically, the veteran's skin condition over the past dozen 
years has been manifested by some exfoliation, some exudation 
or itching, including occasional involvement of the face, an 
exposed surface, or an extensive area.  Since 1988, the 
veteran's condition has been subject to periods of quiescence 
(or very mild symptoms) and exacerbations, but the medical 
records fail to substantiate a pattern of constant exudation 
or itching, extensive lesions, or marked disfigurement.  
Thus, the criteria for a rating in excess of 10 percent for 
the veteran's skin condition have not been met.  


ORDER

Entitlement to a rating in excess of 10 percent for a skin 
condition is not established.  The benefit sought on appeal 
is denied.



		
	Robert D. Philipp
	Member, Board of Veterans' Appeals




 

